Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Cole on 15 June 2021.

The application has been amended as follows: 
Claim 1 (currently amended) A bed 
a conduit in flow communication with said air mover outlet at a first end of said conduit, a second end of said conduit in flow communication with a mattress; 
said mattress having: 
a lower support layer formed of convoluted foam; 
an air distribution assembly disposed above said lower support layer, said air distribution assembly including a cavity formed in a flat foam layer and a multi-layer envelope material disposed within said cavity and at least partially on an upper surface of said flat foam layer, said multi-layer envelope material precluding said air flow of said ambient air and defining a flow boundary within said cavity; 

a foam envelope layer having a first plurality of air flow apertures, said foam envelope layer disposed over said cavity and said reticulated foam, said foam envelope layer having 
a body support foam layer disposed above said air distribution assembly, said body support foam layer having a second plurality of apertures; 
wherein said reticulated foam receives said air flow of said ambient air from said conduit extending through said multi-layer envelope material and distributes said air flow of said Page 2 of 10Patent Application No.: 16/023,364ambient air to said first plurality of apertures of said foam envelope layer and from said first plurality of apertures to an upper surface of said body support foam layer through said second plurality of apertures in the body support foam layer, such that a majority of said air flow of said ambient air passes through said second plurality of apertures of said body support foam layer.
Claim 2 (currently amended) The bed 
Claim 3 (currently amended) The bed 
Claim 4 (currently amended) The bed 
Claim 5 (currently amended) The bed 
bed 
Claim 7 (currently amended) The bed second multi-layer envelope material disposed above the cavity.
Claim 8 (currently amended) The bed 
Claim 9 (currently amended) The bed 
Claim 10 (currently amended) The bed 
Claim 11 (currently amended) The bed 
Claim 12 (currently amended) The bed 
Claim 13 (currently amended) The bed 
Claim 14 (currently amended) The bed 
Claim 15 (currently amended) The bed 
Claim 16 (currently amended) The bed 
Claim 17 (currently amended) The bed 

Claim 18 (cancelled)
Claim 19 (currently amended) The bed 
Claims 20-25 (cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth in the independent claims. 

The closest prior art of record, U.S. PGPUB No. 2008/0148481 to Brykalski et al.  discloses Brykalski discloses a body support cushion (bed 10 of Brykalski) with ventilation system (see the fluid transfer device 40 and corresponding elements of Brykalski), comprising: a foundation (see Fig. 9A of Brykalski) having at least a fixed base portion (see frame structure 22 as shown in Fig. 9A of Brykalski) and at least a fixed deck portion (panels 22A-22D of Brykalski); an air mover disposed on one of said fixed base portion or said fixed deck portion (fluid transfer device 40 contained in the frame 22 of Brykalski), said air mover having an inlet and an outlet to produce an air flow of ambient air (see at least Figs. 2A, 14A and paragraph [0035] of Brykalski); a conduit in flow communication with said air mover outlet at a first end of said conduit, a second end of said conduit in flow communication with a mattress (see at least Figs. 2A and 14A of Brykalski); said mattress having: …an air distribution assembly(cushion layer 64 as described in paragraphs [0038]-[0040] and shown in at least Fig. 2 of Brykalski) … said air distribution assembly including a cavity(see recessed areas 66 of cushion member 65 as described in at least paragraph [0041] and shown in Fig. 2A of Brykalski) surrounded on four sides (see at least Figs. 3 and paragraph [0039] of Brykalski which discloses “the 
Brykalski does not disclose a lower support layer formed of convoluted foam, the envelope layer being multi-layered, the flow conditioning member being a reticulated foam positioned in the cavity, said body support foam layer having a second plurality of apertures; and the air flow configured to pass from said first plurality of apertures to an upper surface of said body support foam layer through said second plurality of apertures in the body support foam layer.
As previously discussed in the Non-Final rejection, Mikkelsen et al. (US 2012/0017376, hereinafter referred to as Mikkelsen) teaches the use of reticulated foam used in a mattress as well as a mattress comprising a lower support foam formed of convoluted foam. Mikkelsen does not teach the multi-layered envelope layer or the second plurality of apertures. Additionally, Brykalski makes general statements that the flow conditioning members can be configured to receive condition or unconditioned air, the embodiments of Brykalski which teach the other claimed features such as the cavity and housing members (see Figs. 2A and 4 of Brykalski), all utilize air conditioning members. Arriving at the claimed invention in view of the prior art would require replacement of the air conditioning member of Brykalski with a reticulated foam member, the addition of a lower support foam formed of convoluted foam, the replacement of the housing member of Brykalski with a multi-layered envelope material that is received on at least part of a flat foam layer, and the reconfiguration of layer 82 of Brykalski to include a second plurality of apertures. Although all elements are known in the prior art, it would be impermissible hindsight to maintain or set forth a rejection of any independent claim in view of the prior art of record.
Similarly, US PGPUB 2018/0242753 to Ghanei et al. (hereinafter referred to as Ghanei) discloses a body support cushion with ventilation system (see at least the formed in a flat foam layer (see cavity 138 of Ghanei) and a … envelope material disposed within said cavity (see bag 144 of Ghanei shown in at least Fig. 4), said multi-layer envelope material precluding said air flow of said ambient air and defining a flow boundary within said cavity (see at least paragraph [0007] of Ghanei which discusses the bag of the support insert directing flow into the support layer); a reticulated foam disposed in said cavity (see at least paragraph [0031] of Ghanei which teaches “foam layers 142a and 142b of the support insert 140 are comprised of a porous visco-elastic foam” and paragraph [0026] of Ghanei which teaches “In some embodiments, the term “porous” can thus be used interchangeably with the term “reticulated”); a foam envelope layer having a first plurality of air flow apertures (layer 120 comprising channels 126 of Ghanei), said foam envelope layer disposed over said cavity and said reticulated foam (see Fig. 4 of Ghanei), said foam envelope layer having a second envelope material disposed on a bottom surface of said foam envelope layer without blocking said first plurality of air flow apertures of said foam envelope layer (Ghanei discloses “In some other embodiments, an additional layer of impermeable material may be positioned between the base layer 30, 130 and the body supporting layer 20, 120 over the outlet hole 48, 148 of the support insert 40, 140 with this additional layer defining one or more holes to similarly result in air directed out of the support insert 40, 140 and through the body supporting layer 20, 120 in a predetermined a majority of said air flow of said ambient air passes through said [[first]] plurality of apertures of said body support foam layer.
Ghanei does not disclose “a foundation having at least a fixed base portion and at least a fixed deck portion; the air mover disposed on one of said fixed base portion or said fixed deck portion, a lower support layer formed of convoluted foam; the air distribution assembly disposed above said lower support layer, a body support foam layer disposed above said air distribution assembly, said body support foam layer having a second plurality of apertures; the envelope material positioned in the cavity being a multi-layer material and at least partially disposed on an upper surface of said flat foam layer. 
As discussed above, Mikkelsen et al. (US 2012/0017376, hereinafter referred to as Mikkelsen) teaches the use of reticulated foam used in a mattress as well as a mattress comprising a lower support foam formed of convoluted foam. Mikkelsen does not teach the multi-layered envelope layer or the second plurality of apertures. Arriving at the claimed invention in view of the prior art would require the implementation of the ventilation system into a bed frame having a fixed deck, the addition of a lower support foam formed of convoluted foam, the replacement of the bag of Ghanei with a multi-layered envelope material that is received on at least part of a flat foam layer, and the addition of a body support foam layer including a second plurality of apertures. Although all elements are known in the prior art, it would be impermissible hindsight to maintain or set forth a rejection of any independent claim in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC J KURILLA/Primary Examiner, Art Unit 3619